 


109 HJ 39 IH: Proposing an amendment to the Constitution of the United States relating to marriage.
U.S. House of Representatives
2005-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IA 
109th CONGRESS 
1st Session 
H. J. RES. 39 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2005 
Mr. Daniel E. Lungren of California (for himself, Mr. Bachus, Mr. Stearns, Mrs. Emerson, Mr. Rogers of Alabama, Mr. Alexander, Mr. Bartlett of Maryland, Mr. Davis of Tennessee, Mr. Taylor of Mississippi, and Mr. Gohmert) introduced the following joint resolution; which was referred to the Committee on the Judiciary 
 
JOINT RESOLUTION 
Proposing an amendment to the Constitution of the United States relating to marriage. 
 
 
That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification:  
 — 
1.Marriage in the United States shall consist only of a legal union of one man and one woman. 
2.No court of the United States or of any State shall have jurisdiction to determine whether this Constitution or the constitution of any State requires that the legal incidents of marriage be conferred upon any union other than a legal union between one man and one woman. 
3.No State shall be required to give effect to any public act, record, or judicial proceeding of any other State concerning a union between persons of the same sex that is treated as a marriage, or as having the legal incidents of marriage, under the laws of such other State.  . 
 
